Fourth Court of Appeals
                                        San Antonio, Texas
                                              December 4, 2014

                                            No. 04-14-00823-CV

       IN RE Olga Hachar LAVAUDE, Guadalupe Hachar Didieu, George L. Hachar Jr.,
      Richard M. Hachar, Christina H. Saldana, Yvonne S. LaVaude, and Louis P. LaVaude

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

        On November 25, 2014, relators filed a petition for writ of mandamus. The court has
considered relators’ petition and is of the opinion that relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on December 4th, 2014.


                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2014.



                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court




1
 This proceeding arises out of Cause No. 2010-CI-18274, styled George L. Hachar Sr., Individually and On Behalf
of the George L. Hachar Trust v. Falcon International Bank and Verde Corp., pending in the 285th Judicial District
Court, Bexar County, Texas, the Honorable Richard Price presiding.